Citation Nr: 1813558	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 4, 2008, for the award of a 70 percent evaluation for depression.

[NOTE:  The issue of whether there was clear and unmistakable error in a June 2, 2011 decision of the Board of Veterans' Appeals (Board) is addressed in a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to October 1992 and from November 2001 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a July 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. An April 2006 rating decision awarded service connection and assigned an initial evaluation of 10 percent for depression; the Veteran was provided notice of this decision and of her appellate rights, but did not submit a notice of disagreement within one year of this decision.

2. The Veteran filed a claim for an increased evaluation for her service-connected depression on September 4, 2008, at the earliest; a subsequent June 2011 Board decision awarded a 70 percent evaluation for depression as of this date.

3. The instant claim for an effective date earlier than September 4, 2008, for the assignment of a 70 percent evaluation for depression is a freestanding effective date that is barred as a matter of law.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than September 4, 2008, for the award of a 70 percent disability evaluation for depression.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act (VCAA) are not applicable to the Veteran's claim of entitlement to an earlier effective date, as this issue turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran asserts that the effective date for the award of a 70 percent evaluation for depression should be earlier than September 4, 2008.  Specifically, she contends that she should be awarded a 70 percent evaluation dating to the original award of service connection, effective August 25, 2005. 

A rating decision was issued in April 2006 awarding service connection and granting a 10 percent evaluation for depression.  Notice of this decision, including appellate rights and procedures, was mailed to the Veteran on April 26, 2006.  The Board has reviewed the record and finds that there is no correspondence from the Veteran received by VA within one year of the April 2006 notice which can be construed as a timely notice of disagreement with respect to the issue of the initial evaluation assigned.  Therefore, the April 2006 rating decision is final.  See 38 U.S.C. §§ 7104(a), 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

The Veteran's September 4, 2008, correspondence requesting an increased evaluation for her service-connected depression is therefore a new claim for an increased evaluation.  As noted above, the Board issued a decision in June 2011 awarding a 70 percent evaluation for depression as of this date.  The effective date for an increased evaluation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2017).  The Board has considered whether medical records dated within one year prior to the September 2008 claim establish an increase in disability.  However, the record does not contain such medical records.  Rather, the Veteran's sole assertion is that, according to her lay observations, the severity of her depression had remained constant since her active service.  As such, the provisions of 38 C.F.R. § 3.400(o)(2) do not apply.

With respect to the April 2006 rating decision, once a rating decision assigning a disability evaluation and effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  While the Veteran has alleged CUE in the June 2011 Board decision that assigned a 70 percent evaluation for depression effective September 4, 2008, she has made no allegation of CUE with regards to the April 2006 rating decision, which is now final, that assigned the initial 10 percent evaluation.  Her current appeal is therefore a "freestanding claim" for an earlier effective date.  Id.  Such a claim vitiates the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be dismissed as a matter of law.  See Rudd, 20 Vet. App. 296.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to an effective date earlier than September 4, 2008, for the award of a 70 percent evaluation for depression is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


